Case 9:18-cv-80748-RKA Document 203-11 Entered on FLSD Docket 05/06/2019 Page 1 of
                                       11




                    EXHIBIT K
Case 9:18-cv-80748-RKA Document 203-11 Entered on FLSD Docket 05/06/2019 Page 2 of
                                       11
Case 9:18-cv-80748-RKA Document 203-11 Entered on FLSD Docket 05/06/2019 Page 3 of
                                       11
Case 9:18-cv-80748-RKA Document 203-11 Entered on FLSD Docket 05/06/2019 Page 4 of
                                       11
Case 9:18-cv-80748-RKA Document 203-11 Entered on FLSD Docket 05/06/2019 Page 5 of
                                       11
Case 9:18-cv-80748-RKA Document 203-11 Entered on FLSD Docket 05/06/2019 Page 6 of
                                       11
Case 9:18-cv-80748-RKA Document 203-11 Entered on FLSD Docket 05/06/2019 Page 7 of
                                       11
Case 9:18-cv-80748-RKA Document 203-11 Entered on FLSD Docket 05/06/2019 Page 8 of
                                       11
Case 9:18-cv-80748-RKA Document 203-11 Entered on FLSD Docket 05/06/2019 Page 9 of
                                       11
Case 9:18-cv-80748-RKA Document 203-11 Entered on FLSD Docket 05/06/2019 Page 10 of
                                       11
Case 9:18-cv-80748-RKA Document 203-11 Entered on FLSD Docket 05/06/2019 Page 11 of
                                       11
